United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-494
Issued: November 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2010 appellant, through her representative, filed a timely appeal from
the Office of Workers’ Compensation Programs (OWCP) decision dated July 22, 2010 which
denied modification of a decision dated October 28, 2009. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her carpal
tunnel syndrome and brachial plexus condition are employment related.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 9, 2008 appellant, then a 41-year-old supervisory medical support
assistant, filed an occupational disease claim alleging that she developed a cervical strain,
herniated disc, bilateral carpal tunnel syndrome and brachial plexopathy as a result of performing
repetitive duties at work. She did not initially stop work.
Appellant came under the treatment of Dr. Scott M. Fried, an osteopath, on October 8,
2008 for bilateral hand pain, numbness and weakness progressing over the past year. She
reported working as a medical support supervisor and performing repetitive keying duties and
using a mouse and subsequently having symptoms of numbness and tingling bilaterally in the
upper extremities and intermittent dysesthetic pain ascending into the paracervical area.
Dr. Fried noted findings of positive Tinel’s test at the bilateral median nerve and radial nerve at
the left elbow, positive Phalen’s test at the median nerve bilaterally and synovitis bilaterally at
the wrist and carpal tunnel consistent with flexor tenosynovitis. He diagnosed tendinitis,
bilateral flexor tenosynovitis, left radial neuropathy, brachial plexopathy/cervical radiculopathy
with long thoracic neuritis bilaterally and carpal tunnel median neuropathy secondary to work
activities. In a May 1, 2009 report, Dr. Fried noted that appellant’s repetitive job duties
including regular keying and use of a mouse caused a direct injury to the median nerve at the
carpal tunnel and strain on the flexor tendons and the medial nerve. He noted that the repetitive
activity resulted in inflammation and scarring of the nerves and carpal tunnel syndrome at the
hands and wrists and brachial plexus injury with cervical radiculopathy. Dr. Fried indicated that
the diagnosed flexor tenosynovitis was secondary to use of the keyboard. He opined that
appellant’s carpal tunnel, flexor tenosynovitis, radial neuropathy and brachial plexopathy were
directly related to appellant’s work activities including use of a computer, keyboard, mouse and
prolonged head and neck posturing. Dr. Fried recommended work modifications. On May 28,
2009 he stated that appellant’s symptoms were worsening. Dr. Fried opined that appellant was
totally disabled from work.
A July 10, 2009 electromyogram (EMG) revealed moderate to significant right brachial
plexus nerve compromise with no other abnormalities. July 28, 2009 magnetic resonance
imaging (MRI) scan of the cervical spine revealed a small focal left paramedian disc herniation
at C5-6, moderate desiccation with small focal left paramedian disc herniation at C4-5 and mild
disc bulging with distinct focal disc herniation at C3-4.
On June 25, 2009 OWCP referred appellant to Dr. Raoul G. Biniaurishvili, a Boardcertified neurologist, for a second opinion evaluation. In a report dated August 3, 2009,
Dr. Biniaurishvili discussed appellant’s work history. He noted findings upon physical
examination of normal muscle strength and tone, sensory examination was intact, reflexes were
normal and positive Tinel’s sign bilaterally. Dr. Biniaurishvili opined that appellant’s
neurological examination was suggestive of carpal tunnel syndrome which correlated with
appellant’s reported work duties which involved extensive typing and use of a mouse. In an
addendum report dated September 9, 2009, he reviewed the EMG and noted findings of right
brachial plexus. Dr. Biniaurishvili noted that the EMG did not show any electrophysiological
signs of carpal tunnel syndrome although his neurological examination indicated possible carpal
tunnel syndrome. He opined that based upon appellant’s clinical history it was difficult to say
whether the brachial plexus was work related. Dr. Biniaurishvili opined that appellant’s job

2

duties involved typing and the use of a mouse and this repetitive activity frequently leads to
carpal tunnel syndrome. He recommended an additional MRI scan of the right brachial plexus.
On September 3, 2009 Dr. Fried treated appellant for neck pain in the bilateral plexus
area with pain, numbness and tingling in the hands and wrist.
OWCP referred the matter to an OWCP medical adviser who, on September 29, 2009,
noted that the findings of the MRI scan revealed cervical strain superimposed upon degenerative
disc disease and herniated cervical disc. The medical adviser stated that the EMG and nerve
conduction studies were definitive for a diagnosis of carpal tunnel syndrome. He noted that a
diagnosis of carpal tunnel syndrome could not be made without electrodiagnostic evidence and
in this case the EMG was normal. The medical adviser suggested a repeat EMG.
On October 28, 2009 OWCP accepted the claim for cervical sprain/strain superimposed
on degenerative disc disease and cervical herniated disc but it denied the claim for carpal tunnel
syndrome and brachial plexus condition.
On January 6 and April 20, 2010 appellant requested reconsideration. She submitted
reports from Dr. Fried dated November 12, 2009 to April 15, 2010 who noted her progressive
symptoms of tingling and burning in both arms with dysesthesias. Dr. Fried diagnosed bilateral
paracervical pain, bilateral thoracic and paracervical, numbness and bilateral hand numbness and
opined that appellant was totally disabled from work. In an April 1, 2010 report, he diagnosed
bilateral flexor tenosynovitis, left radial neuropathy, brachial plexopathy, cervical radiculopathy
and bilateral carpal tunnel median neuropathy secondary to work activities with brachial plexus
involvement. Dr. Fried noted appellant performed repetitive keying activities and worked at a
nonergonomic workstation which put significant strain on her neck irritating the cervical strain,
median nerve carpal tunnel, flexor tenosynovitis and brachial plexus nerves causing
inflammation in the tendons and the carpal canal. He opined that appellant’s work activities
directly resulted in the strain in these areas, tenosynovitis, median nerve compression and carpal
tunnel. Dr. Fried noted that appellant could perform sedentary work with restrictions.
Appellant was also treated by Dr. Steven J. Valentino, an osteopath, from September 15,
2009 to February 24, 2010, for neck pain and radiation into the upper back and bilateral arm with
paresthesias and weakness. He noted findings of weakness and decreased sensation of the upper
extremities and positive Tinel’s sign over the thoracic outlet. Dr. Valentino diagnosed cervical
herniated nucleus pulposus, radiculitis, facet syndrome, brachial plexopathy and carpal tunnel
syndrome and recommended a series of cervical medial branch blocks and transforaminal
epidural steroid injections. In a February 24, 2010 report, Dr. Valentino opined that appellant’s
bilateral carpal tunnel syndrome was secondary to her work activities. An MRI scan of the
cervical spine dated February 15, 2010 revealed small- to moderate-sized focal left paramedian
disc herniations at C5-6 and C3-4 and C4-5. An EMG dated March 15, 2010 revealed no
abnormalities with no evidence of neuropathy or radiculopathy affecting the bilateral upper
extremities.
On June 16, 2010 OWCP referred appellant to Dr. Robert Draper, a Board-certified
orthopedist, for a second opinion evaluation. In a report date July 1, 2010, Dr. Draper discussed
appellant’s work history. Examination of the upper extremities revealed normal motor function

3

of the deltoids, biceps, triceps, wrist extensors and flexors and grip strength, normal reflexes and
normal light touch sensation at the C2-C8 and T1 dermatomes. Dr. Draper noted negative
Tinel’s sign over the median and ulnar nerve of the right and left wrist and elbow, no thenar or
hypothenar atrophy and normal light touch sensation over the fingers. He diagnosed cervical
strain, degenerative cervical disc disease, small focal left paramedian disc herniation at C5-6,
focal left paramedian disc herniation at C4-5 and mild disc bulging with focal herniation at C3-4.
Dr. Draper noted the clinical examination was not consistent with the findings of Dr. Fried,
specifically, he found no evidence of brachial plexitis, carpal tunnel syndrome, thoracic neuritis
or thoracic outlet syndrome. He advised that appellant sustained a cervical strain and has
degenerative cervical disc disease. Dr. Draper indicated that he found no evidence of peripheral
nerve root impingement syndromes involving the upper extremities. He recommended physical
therapy and traction and noted appellant could return to work full time with restrictions.
On July 12, 2010 OWCP requested Dr. Draper clarify that he reviewed both statement of
accepted facts dated September 29, 2009 and June 13, 2010 and address whether appellant could
return to her regular job and whether she required further treatment due to her accepted work
injuries. In a July 16, 2010 report, Dr. Draper noted he reviewed both statement of accepted
facts and opined that appellant’s diagnosed degenerative cervical disc disease and disc
herniations were not traumatic or caused by appellant’s employment duties rather these
conditions were part of the degenerative process and associated with aging. He noted appellant
continued to have residuals of her accepted injuries and could return to a sedentary position with
restrictions.
In a decision dated July 22, 2010, OWCP denied modification of the October 28, 2009
decision.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.2
Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.3 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 The weight of medical evidence is determined by its reliability, its

2

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

4

Leslie C. Moore, 52 ECAB 132 (2000).

4

probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.5
ANALYSIS
Appellant alleges that she developed bilateral carpal tunnel syndrome and a brachial
plexus condition as a result of performing repetitive keying, data entry and lifting duties at work.
OWCP accepted the claim, as noted, for cervical sprain/strain superimposed on degenerative disc
disease and cervical herniated disc but did not accept bilateral carpal tunnel syndrome or a
brachial plexus condition. OWCP based its determination on the opinion of Dr. Draper, an
OWCP referral physician, who found that these conditions were not employment related.
The Board finds that there is a conflict in the medical opinion between Dr. Draper, for
OWCP, and Drs. Fried and Valentino, for appellant.
In reports dated July 1 and 16, 2010, Dr. Draper found no evidence of brachial plexitis,
carpal tunnel syndrome, thoracic neuritis or thoracic outlet syndrome. He noted normal motor
function, reflexes and sensation and negative Tinel’s sign over the median and ulnar nerve
bilaterally. Dr. Draper diagnosed cervical strain, degenerative cervical disc disease, small focal
left paramedian disc herniation at C5-6, focal left paramedian disc herniation at C4-5 and mild
disc bulging with focal herniation at C3-4. By contrast, in an April 1, 2010 report, Dr. Fried
diagnosed bilateral flexor tenosynovitis, left radial neuropathy, brachial plexopathy, cervical
radiculopathy and bilateral carpal tunnel median neuropathy secondary to work activities. He
opined that appellant’s work duties included repetitive keying which directly resulted in the
development of the cervical strain, carpal tunnel syndrome of the median nerve, flexor
tenosynovitis and brachial plexopathy. Similarly, in reports dated September 15, 2009 to
February 24, 2010, Dr. Valentino noted clinical findings consistent with carpal tunnel syndrome
including decreased sensation of the upper extremities and positive Tinel’s sign over the thoracic
outlet. He diagnosed cervical herniated nucleus pulposus, radiculitis, facet syndrome, brachial
plexopathy and carpal tunnel syndrome. On February 24, 2010 Dr. Valentino opined that
appellant’s carpal tunnel syndrome was work related. The Board therefore finds that a conflict in
medical opinion has been created with regard to appellant’s diagnosis and whether any carpal
tunnel syndrome and brachial plexus condition are causally related to her employment.
Section 8123 of FECA6 provides that if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, OWCP shall
appoint a third physician who shall make an examination.7
The case, therefore, requires remand for an impartial medical specialist to resolve the
conflict in the medical opinions. On remand, OWCP should refer appellant, the case record and
5

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
6

5 U.S.C. §§ 8101-8193.

7

5 U.S.C. § 8123(a); see also Charles S. Hamilton, 52 ECAB 110 (2000); Leonard M. Burger, 51 ECAB 369
(2000); Shirley L. Steib, 46 ECAB 39 (1994).

5

a statement of accepted facts to an appropriate Board-certified physician to examine appellant
and render a reasoned medical opinion that resolves the medical conflict pursuant to section
8123(a). Following this and such further development as OWCP deems necessary, it shall issue
a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
decision.
Issued: November 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

